Case 2:20-cv-11020-GCS-MJH ECF No. 18 filed 07/17/20    PageID.287   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LYN ALLEN and
CINCINNATUS, LLC,

                   Plaintiffs,
                                            Case No. 20-CV-11020
vs.
                                            HON. GEORGE CARAM STEEH

GRETCHEN WHITMER, in
her personal capacity,

              Defendant.
_____________________________/

                   ORDER DENYING DEFENDANT’S
               MOTION TO DISMISS AS MOOT [ECF No. 11]

       This matter is before the court on defendant Governor Gretchen

Whitmer’s motion to dismiss under Fed R. Civ. P. 12(b)(1) and 12(b)(6)

which was filed on June 24, 2020 [ECF No. 11]. Plaintiffs Lyn Allen and

Cincinnatus, LLC filed an amended complaint on July 14, 2020 [ECF No.

16].

       Federal Rule of Civil Procedure 15(a)(1)(B) provides that plaintiffs

may amend their complaint as a matter of course and without leave of court

within twenty-one days after service of a motion under Rule 12(b). Given

that plaintiffs filed their amended complaint within twenty-one days after


                                      -1-
Case 2:20-cv-11020-GCS-MJH ECF No. 18 filed 07/17/20               PageID.288   Page 2 of 2




defendant’s filing, the amended complaint supersedes the previous

complaint and controls the case. Calhoun v. Bergh, 769 F.3d 409, 410

(6th Cir. 2014). Therefore, the court denies defendant’s motion to dismiss

as moot.

      So ordered.

Dated: July 17, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     July 17, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -2-
